DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment and request for continued examination filed 08/26/2022.  Claims 8-20 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (U.S. 2015/0015368 A1) in view of Gutierrez et al. (U.S. 2015/0177362 A1), in view of Pitis (U.S. 2016/0198322 A1), in view of Maiwand et al. (U.S. 2018/0009416 A1).

Claim 8, Roth teaches:
A content storage system (Roth, Fig. 1) comprising: 
a portable storage device (Roth, Fig. 1: 110, Fig. 3: 300, Paragraphs [0029-0030], A bracelet is used as an example of an identification device, which is a portable storage device.) comprising a processor (Roth, Paragraph [0051], A smartphone 400 has a processor, and because one or more features of the smartphone 400 is embedded into the bracelet 300, it would have been obvious to one of ordinary skill in the art for the bracelet 300 to have a processor in order to perform the one or more features of the smartphone 400.), a storage module configured to store files (Roth, Paragraphs [0046] and [0051], Because one or more features of the smartphone 400 is embedded into the bracelet 300, it would have been obvious to one of ordinary skill in the art for the bracelet 300 to have a memory 450 for storing data, e.g. position information, in order to perform the one or more features of the smartphone, including tracking the location of an individual 312.  The stored data may additionally include a bracelet evidence log 305, which together with the stored data are functionally equivalent to files (see Roth, Paragraphs [0071-0079]).  The stored data may also include a digital certificate (see Roth, Paragraph [0030]).) for reading by a first device (Roth, Paragraph [0030], The bracelet 300 identifies the particular individual and confirms the presence of the individual to the smartphone 400, and the corresponding data that identifies and confirms the presence of the individual is interpreted as a file.) comprising at least one of a personal computer, a laptop, a smartphone, or a tablet (Roth, Fig. 1: 120, Fig. 2: 400, Paragraph [0041]) in electronic communication with the processor, and a wireless communication module (Roth, Fig. 3: 330, Paragraph [0044], The bracelet receiver 412 of smartphone 400 is in electronic communication with wireless communication device 330 of the bracelet, which is a wireless communication module.  Because it would have been obvious to one of ordinary skill in the art for the bracelet 300 to include a processor, then it would have been obvious to one of ordinary skill in the art for the smartphone 400 to additionally be in electric communication with the processor via the wireless communication module.); and 
a wireless device (Roth, Fig. 1: 120, Fig. 2: 400, Paragraph [0041], The communication device 120, e.g. a smartphone 400, is a wireless device.) in electronic communication with the wireless communication module of the portable storage device (Roth, Fig. 3: 330, Paragraph [0044], The bracelet receiver 412 of smartphone 400 is in electronic communication with wireless communication device 330 of the bracelet, which is a wireless communication module.); 
a receiver and transmitter installed in a vehicle (Roth, Fig. 5: 530, 540) configured to transmit a signal on a wire (Roth, Paragraph [0054], The transmitter 540 may transmit data back to smartphone 400 originating from data processing system 520.  Thus, the corresponding signal transmitted by transmitter 540 is functionally equivalent to a signal on a wire.), wherein the wireless device is configured to detect the signal on the wire from the transmitter and store the signal (Roth, Paragraph [0054], The smartphone 400 receives the signal transmitted by transmitter 540, and it would have been obvious to one of ordinary skill in the art for the smartphone 400 to detect the signal and subsequently store the signal.), and
the system having the ability for devices to discover one another (Roth, Paragraph [0068], An electronic handshake, which requires two communicating devices to establish a secure connection between each other, is functionally equivalent to discovering one another.  Another example of devices discovering one another is the ability to determine whether a device, e.g. a bracelet, is within communication range of a vehicle (see Roth, Paragraph [0039]).), to request the transfer of raw data (Roth, Paragraphs [0039] and [0068], In the handshaking example, the raw data is data for establishing a secure connection between the bracelet and the communication device.  In the determining of communication range, the raw data is wirelessly transmitted data identifying that the bracelet and the communication device are within communication range of each other.), and to transmit confirmations on receipt of data (Roth, Paragraphs [0039] and [0068], In the handshaking example, the bidirectional communication, i.e. handshaking, between the bracelet and the communication device includes the request for transfer of raw data and the confirmation of receipt of data to establish the secure connection between the bracelet and the communication device.).
Roth does not specifically teach:
A transponder installed in a vehicle; 
a standard communication system ("SCS") implemented on the portable storage device, the first device, and the wireless communication module, wherein the SCS comprises a standard communication protocol ("SCP") configured to control communications between each of the first device and the portable storage device,
the wireless device is configured to transmit the signal on the wire in response to receiving a command from the portable storage device, and
wherein the portable storage device is further configured to communicate with at least one of the first device or the transponder via the SCP by use of an SCP header prepended by the SCS to at least one of a packet or datagram to identify the packet or datagram as following the SCP, and wherein the SCP defines functionality of each of the portable storage device, the wireless device, and the first device to discover one another, to request the transfer of raw data, and to transmit confirmations on receipt of data.
Gutierrez teaches:
A tag installed in a vehicle (Gutierrez, Paragraph [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle in Roth by integrating the teaching of a vehicle tag as taught by Gutierrez.
The motivation would be to utilize a simple, efficient, and effective solution for monitoring an object of interest (see Gutierrez, Paragraph [0037]).
Roth in view of Gutierrez does not specifically teach:
A standard communication system ("SCS") implemented on the portable storage device, the first device, and the wireless communication module, wherein the SCS comprises a standard communication protocol ("SCP") configured to control communications between each of the first device and the portable storage device,
the wireless device is configured to transmit the signal on the wire in response to receiving a command from the portable storage device, and
wherein the portable storage device is further configured to communicate with at least one of the first device or the transponder via the SCP by use of an SCP header prepended by the SCS to at least one of a packet or datagram to identify the packet or datagram as following the SCP, and wherein the SCP defines functionality of each of the portable storage device, the wireless device, and the first device to discover one another, to request the transfer of raw data, and to transmit confirmations on receipt of data.
Pitis teaches:
The smartphone is configured to transmit a data in response to receiving a command from the smartwatch (Pitis, Paragraph [0056]).
Therefore, it would have been obvious to one of ordinary kill in the art, at the time of filing, to modify the system in Roth in view of Gutierrez by integrating the teaching of transmitting data from a smartphone to a smartwatch as taught by Pitis.
The motivation would be to confirm user context-specific information by comparing wearable data with smartphone data (see Pitis, Paragraph [0058]) which would be useful for determining user conditions (see Roth, Paragraph [0040]).
Roth in view of Gutierrez, in view of Pitis does not specifically teach:
A standard communication system ("SCS") implemented on the portable storage device, the first device, and the wireless communication module, wherein the SCS comprises a standard communication protocol ("SCP") configured to control communications between each of the first device and the portable storage device,
the portable storage device is further configured to communicate with at least one of the first device or the transponder via the SCP by use of an SCP header prepended by the SCS to at least one of a packet or datagram to identify the packet or datagram as following the SCP, and wherein the SCP defines functionality of each of the portable storage device, the wireless device, and the first device to discover one another, to request the transfer of raw data, and to transmit confirmations on receipt of data.
Maiwand teaches:
An operating environment (Maiwand, Fig. 7: 700 and Fig. 8: 800, Paragraphs [0060-0062], The operating environment 700 and 800 collectively are functionally equivalent to a standard communication system, because it enables a plurality of servers and devices to communicate with one another by utilizing an authenticated access code and signature.  The encrypted data, including the access code and the signature, is thus functionally equivalent to a standard communication protocol of the operating environment.) transmitting a standardized communication protocol header (Maiwand, Fig. 7: 706, Paragraph [0060], The security header (HDR) is a header for the communication protocol shown as operating environment 700 in Fig. 7 and is functionally equivalent to an SCP header prepended by the SCS.) with a packet to identify a datagram as following the standardized communication protocol (Maiwand, Fig. 7: 704, Paragraph [0060], Element 704 includes security data 706 (which includes the header), access code 708, and signature 710, which identifies a datagram that follows the communication protocol of operating environment 700.  Therefore, element 704 is functionally equivalent to a packet.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Roth in view of Gutierrez, in view of Pitis, by integrating the teaching of the operating environment of Maiwand.
The motivation would be to secure vehicle access codes (see Maiwand, Paragraph [0060]).
As per the limitation of wherein the SCP defines functionality of each of the portable storage device, the wireless device, and the first device to discover one another, to request the transfer of raw data, and to transmit confirmations on receipt of data, in the combination of Roth in view of Gutierrez, in view of Pitis, in view of Maiwand, the combination utilizes the communication protocol of Maiwand (see Maiwand, Fig. 7) in order to perform the steps of handshaking and determining whether two communicating devices are within range of each other (see Roth, Paragraphs [0039] and [0068]).  Therefore, the term SCP is interpreted as being equivalent to how the transmitted data is organized with a header and corresponding data, e.g. access code 708 and signature 710 (see Maiwand, Fig. 7). 

Claim 9, Roth in view of Gutierrez, in view of Pitis, in view of Maiwand further teaches:
The portable storage device further comprises: a protective housing (Roth, Paragraph [0033], The bracelet 300 includes a security ring 310 formed of a rigid material such as steel or stainless steel.) containing the processor and the storage module (Roth, Paragraphs [0046] and [0051], Because it would have been obvious to one of ordinary skill in the art for the bracelet 300 to have a processor and a storage module, it would have been obvious to one of ordinary skill in the art for the processor and the storage module to be contained in the housing (see Roth, Paragraph [0033]).); and 
a removable base coupled to the protective housing, wherein the removable base contains the wireless communication module (Roth, Paragraph [0032], Because the bracelet 300, as a whole, is removable, the wireless communication module, which is part of the bracelet 300, is also removable and contained in the removable base.  Furthermore, the bracelet 300 includes the wireless communication system 350.).

Claim 10, Roth in view of Gutierrez, in view of Pitis, in view of Maiwand further teaches:
The signal comprises an instruction to unlock a door or start an engine (Roth, Paragraph [0032], In the combination of Roth in view of Gutierrez, in view of Pitis, a wireless device, i.e. a tag, facilitates communication to/from the vehicle (see Gutierrez, Paragraph [0067]).).

Claim 11, Roth in view of Gutierrez, in view of Pitis, in view of Maiwand further teaches:
The transponder is coupled to a door lock (Roth, Paragraph [0032], In the combination of Roth in view of Gutierrez, in view of Pitis, a wireless device, i.e. a tag, facilitates communication to/from the vehicle (see Gutierrez, Paragraph [0067]), including the locking/unlocking of the vehicle.).

Claim 12, Roth in view of Gutierrez, in view of Pitis, in view of Maiwand further teaches:
The wireless device is configured to transmit a driver characteristic to the portable storage device (Pitis, Paragraph [0056], In the combination of Roth in view of Gutierrez, in view of Pitis, the accelerometer data from the smartphone corresponding to the smartwatch may be indicative of a condition of the driver/owner of the vehicle (see Roth, Paragraph [0040]).).

Claim 14, Roth in view of Gutierrez, in view of Pitis, in view of Maiwand further teaches:
The portable storage device is configured to transmit a message to a cell phone to authorize a vehicle command (Roth, Paragraph [0032], The bracelet may communicate to the vehicle to unlock and/or start the vehicle.  The communication may be communicated directly or indirectly to the vehicle through a smartphone (see Roth, Fig. 2).).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roth (U.S. 2015/0015368 A1) in view of Gutierrez et al. (U.S. 2015/0177362 A1), in view of Pitis (U.S. 2016/0198322 A1), in view of Maiwand et al. (U.S. 2018/0009416 A1), in view of D’Agosto (U.S. 2003/014978 A1).

Claim 13, Roth in view of Gutierrez, in view of Pitis, in view of Maiwand teaches:
A motion sensor configured to measure the driver characteristic (Roth, Paragraph [0040]).
Roth in view of Gutierrez, in view of Pitis does not specifically teach:
A load cell.
D’Agosto teaches:
A load cell configured to measure the driver characteristic (D’Agosto, Paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Roth in view of Gutierrez, in view of Pitis, in view of Maiwand, by integrating the teaching of a load cell as taught by D’Agosto.
The motivation would be to determine whether the driver is sleepy, and therefore ill fit to operate the vehicle (see D’Agosto, Paragraph [0003]).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (U.S. 2015/0015368 A1) in view of Gutierrez et al. (U.S. 2015/0177362 A1), in view of Maiwand et al. (U.S. 2018/0009416 A1).

Claim 15, Roth teaches:
A method of controlling a vehicle from a portable storage device (Roth, Fig. 1), comprising: 
keying the portable storage device (Roth, Fig. 1: 110, Fig. 3: 300, Paragraphs [0029-0030], A bracelet is used as an example of an identification device, which is a portable storage device.  The bracelet can be used to unlock a vehicle (see Roth, Paragraph [0032]), which effectively allows the bracelet to function as a key.) comprising a storage module configured to store files (Roth, Paragraphs [0046] and [0051], Because one or more features of the smartphone 400 is embedded into the bracelet 300, it would have been obvious to one of ordinary skill in the art for the bracelet 300 to have a memory 450 for storing data, e.g. position information, in order to perform the one or more features of the smartphone, including tracking the location of an individual 312.  The stored data may additionally include a bracelet evidence log 305, which together with the stored data are functionally equivalent to files (see Roth, Paragraphs [0071-0079]).  The stored data may also include a digital certificate (see Roth, Paragraph [0030]).) for reading by a first device (Roth, Paragraph [0030], The bracelet 300 identifies the particular individual and confirms the presence of the individual to the smartphone 400, and the corresponding data that identifies and confirms the presence of the individual is interpreted as a file.) comprising at least one of a personal computer, a laptop, a smartphone, or a tablet (Roth, Fig. 1: 120, Fig. 2: 400, Paragraph [0041]) in electronic communication with the processor (Roth, Fig. 3: 330, Paragraph [0044], The bracelet receiver 412 of smartphone 400 is in electronic communication with wireless communication device 330 of the bracelet, which is a wireless communication module.  Because it would have been obvious to one of ordinary skill in the art for the bracelet 300 to include a processor, then it would have been obvious to one of ordinary skill in the art for the smartphone 400 to additionally be in electric communication with the processor via the wireless communication module.) to a vehicle controller (Roth, Paragraph [0032]) by programming the portable storage device with an ID (Roth, Paragraph [0030], The bracelet identifies an individual, which is an ID.  It would have been obvious to one of ordinary skill in the art for the bracelet to be programmed with the identity of the individual in order for the bracelet to be functionally capable of identifying the individual.); 
transmitting, from the portable storage device and to a wireless device (Roth, Fig. 3: 330, Paragraph [0044], The bracelet receiver 412 of smartphone 400 is in electronic communication with wireless communication device 330 of the bracelet, which is a wireless communication module.), the ID in response to the vehicle controller being within range of the portable storage device (Roth, Paragraph [0032], The signal transmitted from the bracelet may be first transmitted to the smartphone and then transmitted to the vehicle controller (see Roth, Fig. 2).); 
matching, by the wireless device, the ID from the portable storage device to a stored ID of the wireless device (Roth, Paragraph [0046], The smartphone 400 is used to confirm the identity of the individual 132.  It would have been obvious to one of ordinary skill in the art to use the identity from the bracelet 300 to determine if the user identity is confirmed.); and 
transmitting, by the wireless device, a signal to at least one of a door lock or an electronic control unit in response to matching the ID to the stored ID (Roth, Paragraph [0032], The signal transmitted from the bracelet may be first transmitted to the smartphone and then transmitted to the vehicle controller (see Roth, Fig. 2).), and
the system having the ability for devices to discover one another (Roth, Paragraph [0068], An electronic handshake, which requires two communicating devices to establish a secure connection between each other, is functionally equivalent to discovering one another.  Another example of devices discovering one another is the ability to determine whether a device, e.g. a bracelet, is within communication range of a vehicle (see Roth, Paragraph [0039]).), to request the transfer of raw data (Roth, Paragraphs [0039] and [0068], In the handshaking example, the raw data is data for establishing a secure connection between the bracelet and the communication device.  In the determining of communication range, the raw data is wirelessly transmitted data identifying that the bracelet and the communication device are within communication range of each other.), and to transmit confirmations on receipt of data (Roth, Paragraphs [0039] and [0068], In the handshaking example, the bidirectional communication, i.e. handshaking, between the bracelet and the communication device includes the request for transfer of raw data and the confirmation of receipt of data to establish the secure connection between the bracelet and the communication device.).
Roth does not specifically teach:
A transponder, 
wherein a standard communication system ("SCS") is implemented on the portable storage device, the first device, and a wireless device, wherein the SCS comprises a standard communication protocol ("SCP") configured to control communications between each of the first device, the portable storage device, and the wireless device;
wherein the portable storage device is further configured to communicate with at least one of the first device or the transponder via the SCP by use of an SCP header prepended by the SCS to at least one of a packet or datagram to identify the packet or datagram as following the SCP, and wherein the SCP defines functionality of each of the portable storage device, the wireless device, and the first device to discover one another, to request the transfer of raw data, and to transmit confirmations on receipt of data.
Gutierrez teaches:
A tag installed in a vehicle (Gutierrez, Paragraph [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle in Roth by integrating the teaching of a vehicle tag as taught by Gutierrez.
The motivation would be to utilize a simple, efficient, and effective solution for monitoring an object of interest (see Gutierrez, Paragraph [0037]).
Roth in view of Gutierrez does not specifically teach:
Wherein a standard communication system ("SCS") is implemented on the portable storage device, the first device, and a wireless device, wherein the SCS comprises a standard communication protocol ("SCP") configured to control communications between each of the first device, the portable storage device, and the wireless device;
the portable storage device is further configured to communicate with at least one of the first device or the transponder via the SCP by use of an SCP header prepended by the SCS to at least one of a packet or datagram to identify the packet or datagram as following the SCP, and wherein the SCP defines functionality of each of the portable storage device, the wireless device, and the first device to discover one another, to request the transfer of raw data, and to transmit confirmations on receipt of data.
Maiwand teaches:
An operating environment (Maiwand, Fig. 7: 700 and Fig. 8: 800, Paragraphs [0060-0062], The operating environment 700 and 800 collectively are functionally equivalent to a standard communication system, because it enables a plurality of servers and devices to communicate with one another by utilizing an authenticated access code and signature.  The encrypted data, including the access code and the signature, is thus functionally equivalent to a standard communication protocol of the operating environment.) transmitting a standardized communication protocol header (Maiwand, Fig. 7: 706, Paragraph [0060], The security header (HDR) is a header for the communication protocol shown as operating environment 700 in Fig. 7 and is functionally equivalent to an SCP header prepended by the SCS.) with a packet to identify a datagram as following the standardized communication protocol (Maiwand, Fig. 7: 704, Paragraph [0060], Element 704 includes security data 706 (which includes the header), access code 708, and signature 710, which identifies a datagram that follows the communication protocol of operating environment 700.  Therefore, element 704 is functionally equivalent to a packet.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Roth in view of Gutierrez, by integrating the teaching of the operating environment of Maiwand.
The motivation would be to secure vehicle access codes (see Maiwand, Paragraph [0060]).
As per the limitation of wherein the SCP defines functionality of each of the portable storage device, the wireless device, and the first device to discover one another, to request the transfer of raw data, and to transmit confirmations on receipt of data, in the combination of Roth in view of Gutierrez, in view of Maiwand, the combination utilizes the communication protocol of Maiwand (see Maiwand, Fig. 7) in order to perform the steps of handshaking and determining whether two communicating devices are within range of each other (see Roth, Paragraphs [0039] and [0068]).  Therefore, the term “standardized communication protocol” is interpreted as being equivalent to how the transmitted data is organized with a header and corresponding data, e.g. access code 708 and signature 710 (see Maiwand, Fig. 7). 

Claim 16, Roth in view of Gutierrez, in view of Maiwand further teaches:
Unlocking the door lock in response to the matching (Roth, Paragraph [0032], It would have been obvious to one of ordinary skill in the art for the vehicle to perform the unlock function after the smartphone 400, which also forwards the data from the bracelet 300 (see Roth, Fig. 2), confirms the identity of the user (see Roth, Paragraph [0046]).).

Claim 17, Roth in view of Gutierrez, in view of Maiwand further teaches:
Cloning a manufacturer-issued car key and storing a cloned RFID on the portable storage device (Roth, Fig. 3: 330, Paragraph [0035], Because the bracelet identifies the user and ultimately allows the user to unlock and start a vehicle, it would have been obvious to one of ordinary skill in the art for the bracelet 300 to be a “clone” of a manufacturer-issued car key.  Additionally, it would have been obvious to one of ordinary skill in the art to store data on the RFID tag corresponding to the identity of the user and whether the user is allowed to unlock and start a vehicle.).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (U.S. 2015/0015368 A1) in view of Gutierrez et al. (U.S. 2015/0177362 A1), in view of Maiwand et al. (U.S. 2018/0009416 A1), in view of Pitis (U.S. 2016/0198322 A1).

Claim 18, Roth in view of Gutierrez, in view of Maiwand further teaches:
Determining, by the portable storage device, a driver characteristic (Roth, Paragraph [0040]).
Roth in view of Gutierrez, in view of Maiwand does not specifically teach:
Receiving a driver characteristic.
Pitis teaches:
Receiving a driver characteristic (Pitis, Paragraph [0056], In the combination of Roth in view of Gutierrez, in view of Pitis, the accelerometer data from the smartphone corresponding to the smartwatch may be indicative of a condition of the driver/owner of the vehicle (see Roth, Paragraph [0040]).).
Therefore, it would have been obvious to one of ordinary kill in the art, at the time of filing, to modify the system in Roth in view of Gutierrez, in view of Maiwand by integrating the teaching of transmitting data from a smartphone to a smartwatch as taught by Pitis.
The motivation would be to confirm user context-specific information by comparing wearable data with smartphone data (see Pitis, Paragraph [0058]) which would be useful for determining user conditions (see Roth, Paragraph [0040]).

Claim 19, Roth in view of Gutierrez, in view of Maiwand, in view of Pitis further teaches:
Determining, by the portable storage device, that the driver characteristic has changed (Roth, Paragraph [0040], New data or different data would indicate that a driver impairment has changed.).

Claim 20, Roth in view of Gutierrez, in view of Maiwand, in view of Pitis further teaches:
Transmitting, by the portable storage device, a message to a cell phone in response to the change in the driver characteristic (Roth, Paragraph [0046], Based on position data changing, the smartphone 400 may immediately contact an authority system.).

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., SCS and SCP) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
As per a standardized communication system (“SCS”), the Applicant’s specification defines the SCS to be a combination of hardware and/or software (see Applicant’s specification, Paragraph [0025]).  The specification discloses that the SCS may include existing physical components, e.g. 802.11 or 802.2(2) wireless chips and Bluetooth, but does not explicitly or inherently define the SCS.  Therefore, although the claims explicitly claim an SCS, in light of the specification, the SCS is not explicitly or inherently defined away from the interpretation in the rejection above.  An SCS is interpretable as a system that is implemented on a portable storage device, a first device, and a wireless communication module that comprises a standard communication protocol (“SCP”) configured to control communications between each of the first device and portable storage device. 
As per a standard communication protocol (“SCP”), the Applicant’s specification defines the SCP to attach an SCP header to a packet in order to identify a datagram as an SCP datagram (see Applicant’s specification, Paragraph [0025]).  The SCP may define the ability for devices to discover one another, to request the transfer of raw data, to transmit confirmations on receipt of data, and to perform any other steps involved with transmitting data.  The claims, however, in light of the specification, do not define how the SCP performs its function.  Therefore, a header that enables the communication of data between devices, in the combinations of Roth in view of Gutierrez, in view of Pitis, in view of Maiwand and Roth in view of Gutierrez, in view of Maiwand above, is functionally equivalent to Applicant’s claimed SCP.  
The Examiner suggests amending the claims to better define Applicant’s SCS and/or SCP.  As per the claims, the SCP defines functionality of each of the portable storage device, the wireless device, and the first device to discover one another, to request the transfer of raw data, and to transmit confirmations on receipt of data.  For example, Figs. 4 and 5 of the Applicant’s drawings shows examples of the portion of the SCP that define the discovery protocol.  Paragraphs [0045-0046] disclose how the discovery protocols enable devices to discover one another.  The claims, however, do not inherently or explicitly include details for the discovery step of the SCP, and thus do not further define Applicant’s claimed SCP away from other communication protocols that are capable of allowing devices to discover one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683